DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/831,000 filed on September 24, 2021.  Claims 1 to 6, 8 to 15, 17 to 24, 26, and 27 are currently pending with the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021, and 09/24/2021 were filed before the mailing date of the non-final action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 to 6, 8 to 15, 17 to 24, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 to 5, and 10 of co-pending Application No. 16/428,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application since both applications are claiming common subject matter, as follows: “a source table associated with a provider account, the source table including at least one micro-partition, generating a materialized view from underlying data in the source table, providing access to the materialized view to a receiver account by performing operations comprising: creating an alias object in the receiver account for the materialized view for 
Following mapping of claims 1, 2, 6, 8, and 9 of Instant Application to claims 1, 3 to 5, and 10 of co-pending Application. 

Instant Application
Application No. 16/428,395
1. A method comprising: storing a source table associated with a provider account, the source table including at least one micro-partition; generating a materialized view from underlying data in the source table; providing access to the materialized view to a receiver account by performing operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account, linking the alias object with a shared object in the provider account, granting a role in the receiver account usage privileges to the alias object, and restricting the receiver account from accessing the underlying data in the source table; updating the source table by the provider account including deleting at least one micro- partition based on execution of a transaction and generating at least one new micro-partition; receiving a notification by the receiver account that the source table has been updated; determining whether the update to the source table affects data in the materialized view; in response to determining that the update to the source table affects data in the materialized view, updating the materialized view based on the at least one new micro-partition; and providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table.
6. The method of claim 1, wherein providing access to the materialized view to the receiver account comprises sharing the materialized view without creating a duplicate of the materialized view.
1. A system for cross-account sharing of a materialized view in a multiple tenant database, the system comprising: means for generating a share object for a source table associated with a first account of the multiple tenant database, the source table including at least one micro-partition; means for generating the materialized view from the source table based on the shared object; means for providing cross-account 
10. The system of claim 1, further comprising means for providing a notification to the second account indicating that the materialized view is stale with respect to the source table in response to identifying that the materialized view is stale with respect to the source table.

5. The system of claim 4, wherein: the execution platform associated with the first account includes the means for generating the materialized view; and the execution platform associated with the first account includes the means for modifying the source table.
8. The method of claim 1, further comprising: merging the materialized view with the source table to identify a discrepancy between the materialized view and the source table.
3. The system of claim 1, wherein the means for identifying whether the materialized view is stale with respect to the source table comprises: means for merging the materialized view and the source table; and means for identifying whether data in the source table has been modified since a last refresh of the materialized view; wherein the system further comprises means for refreshing the materialized view with respect to the source table in response to identifying a modification to the source table since the last refresh of the materialized view.
9. The method of claim 1, wherein the source table is spread across a plurality of storage devices that are accessible by multiple accounts.
4. The system of claim 1, further comprising: means for storing the source table associated with the first account across one or more of a plurality of storage devices that are shared across the multiple tenant database; means for providing an execution platform associated with the first account that has read access and write access to the source table; and means for providing an execution platform associated with the second account that has read access to the materialized view.


		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 9 to 15, 18 to 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw et al. (U.S. Publication No. 2004/0225666) hereinafter Hinshaw, in view of Ding et al. (U.S. Publication No. 2014/0280029) hereinafter Ding, in view of Lauer et al. (U.S. Publication No. 2012/0254214) hereinafter Lauer, in view of Lorentz (Oracle® Database SQL .
	As to claim 1:
	Hinshaw discloses:
	A method comprising: 
storing a source table associated with a provider account [Paragraph 0037 teaches data is stored on disk, as base tables; Paragraph 0025 teaches portions of the base table are stored on the storage units, where the base table is analogous to the source table; Paragraph 0069 teaches host sends the tuples to the proper destination storage units to be stored on the base tables, where the host represents the provider]; 
generating a materialized view from underlying data in the source table [Paragraph 0042 teaches creating a materialized view; Paragraph 0043 teaches the view is created from selecting specified data on the base table; Paragraph 0045 teaches materialized view is created by running a query against the base table, which will extract the proper data]; 
updating the source table by the provider account [Paragraph 0069 teaches adding new records to the base table, where the host sends the tuples to the proper destination storage units, and the new records are added to the base table, where the host represents the provider account, and inserting records is an update to the base table; Paragraph 0070 teaches when new records are inserted into the base table, the materialized views must reflect these new records as well]; 
receiving a notification by the receiver account that the source table has been updated [Paragraph 0081 teaches host announces an update to a subset of storage units, and transmit the update information to them, therefore, receiving an announcement or notification that the source/base table has been updated].

Ding discloses:
the source table including at least one micro-partition [Paragraph 0042 teaches at least one base table of a materialized view is partitioned; Paragraph 0043 teaches base table is partitioned into ten partitions];
providing access to the materialized view to a receiver account [Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view]; 
restricting the receiver account from accessing the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables];
determining whether the update to the source table affects data in the materialized view [Paragraph 0086 teaches determining if the materialized view data is affected by the base table changes and needs to be updated]; 
in response to determining that the update to the source table affects data in the materialized view, updating the materialized view [Paragraph 0021 teaches techniques are provided for updating or refreshing a materialized view; Paragraph 0086 teaches determining that the materialized view data is affected by the base table update, to perform the update; Paragraph 0087 teaches computing the delta materialized view; Paragraph 0062 teaches causing data from the materialized view affected portions to be inserted; Paragraph 0081 teaches refreshing the materialized view]; and 
providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables; Paragraph 0036 teaches the locks on the database objects have been released, and the updated materialized view is accessible for query processing, therefore, providing access to the materialized view to the accounts for query processing; Paragraph 0055 teaches outside table, which is the updated materialized view, is made accessible for query processing, which restricts the user from accessing the updated data in the base tables].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by providing access to the materialized view to a receiver account; restricting 
Neither Hinshaw nor Ding appear to expressly disclose provide access by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; and updating the materialized view based on the at least one new micro-partition.
	Lauer discloses:
	provide access by performing the operations comprising: creating an alias object in the receiver account for the view for use by the receiver account [Paragraph 0078 teaches creating a synonym in the local schema for the object in the central database being accessed by referencing the DB link to the central database, where the object in the central database can be a ,
linking the alias object with a shared object in the provider account [Paragraph 0073 teaches linking tables in schema information 225 and schema information 265 in central database, by using links, and synonyms; Paragraph 0074 teaches a synonym can be created to reference the object stored in the remote or central schema, accessed using a link, therefore, associating a synonym with the object in the central schema; Paragraph 0081 teaches creating the synonym that will reference the object in the central database using the command create synonym NH_REG0 for NH_REg@CDB, therefore, linking the synonym with the shared object in the central database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, as taught by Lauer [Paragraph 0073, 0074, 0081], because the applications are directed to management of data and more specifically, database objects; creating aliases and links to access shared objects while restricting underlying base tables data enables the use of a central storage that can be shared by all the machines in the system, reducing the need for synchronization between machines, instabilities and inconsistencies, and greatly improving the reliability of the data (See Lauer Paras [0010], [0011]).
Neither Hinshaw, Ding, nor Lauer appear to expressly disclose granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one 
Lorentz discloses:
granting a role in the receiver account usage privileges to the alias object [Page 1000 teaches appropriate privileges must be granted to a user before the user can use the synonym;  
Page 1196 teaches use the GRANT statement to grant system privileges to users and roles; Page 1198 teaches when granting a privilege to a role, the database adds the privilege to the privilege domain of the role, and users who have been granted and have enabled the role can immediately exercise the privilege; Page 1201 teaches specify the schema object on which the privileges are to be granted, where the object can be one of the following types: table, view, or materialized view, synonym for any of the preceding items, in other words, granting a role privileges to use the synonym object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by granting a role in the receiver account usage privileges to the alias object, as taught by Lorentz [Pages 1000, 1196, 1198, 1201], because the applications are directed to management of data and more specifically, database objects; granting privileges to a role of the user enables the user and any other user associated with the role to access the object, thereby simplifying the assignment and maintenance of permissions amongst the users by eliminating the need to assign individual privileges to every user.
 	Neither Hinshaw, Ding, Lauer, nor Lorentz appear to expressly disclose updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; and updating the materialized view based on the at least one new micro-partition.

	updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition [Paragraph 0052 teaches changes to base tables upon which the materialized view is based include insertion, updates, and deletions, such as to specific rows, sections, or partitions of the one or more base tables, therefore, including deletions of partitions of the base tables and insertions or generations of partitions to the base table]; and 
updating the materialized view based on the at least one new micro-partition [Paragraph 0051 teaches performing an update of a materialized view based on change information, therefore, including insertion of new partitions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; and updating the materialized view based on the at least one new micro-partition, as taught by Luping [Paragraph 0051, 0052], because both applications are directed to management of data and more specifically, materialized views; determining whether the update affects the materialized view, including deletions and insertions of partitions to the base table, to further refresh the materialized view accordingly, enables the data refresh to be performed in a considerably faster manner, improving data availability (See Luping Para [0092]).

	As to claim 2:
	Hinshaw further discloses:
wherein the materialized view is generated by the provider account [Paragraph 0054 teaches the host generates methods for the creation of the materialized views, therefore, the creation is performed by the provider, which is represented by the host].

As to claim 3:
	Hinshaw further discloses:
wherein the materialized view is generated by the receiver account [Paragraph 0056 teaches the storage unit will assume that just the two columns are needed, and does not need instructions on how to project them, and the storage unit generates its own set of instructions to create the materialized view, therefore, the receiver account generates the materialized view]; and 
restricting the receiver account from accessing other data stored in the source table [Paragraph 0037 teaches views provide the users access to particular data only, so the users do not access all the data in the base tables, therefore, restricting access to other data stored in the base tables].

As to claim 4:
	Hinshaw as modified by Ding further discloses:
restricting the provider account from accessing the materialized view [Ding - Paragraph 0033 teaches preventing any process from accessing the materialized views, therefore, restricting all processes and accounts, including the provider].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by restricting the provider account from accessing the materialized view, as taught by Ding [Paragraph 0033], because both applications are directed to management of data and 

As to claim 5:
	Hinshaw further discloses:
the materialized view is generated by the receiver account [Paragraph 0056 teaches the storage unit will assume that just the two columns are needed, and does not need instructions on how to project them, and the storage unit generates its own set of instructions to create the materialized view, therefore, the receiver account generates the materialized view].

As to claim 6:
	Hinshaw as modified by Ding discloses providing access to the materialized view to a receiver account [Ding - Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view] as explained in the rejections above.  However, although Hinshaw does not appear to expressly disclose the provision of access to accounts or employees specifically, Hinshaw discloses the provision of materialized views by means of the creation of the views, which are further accessed to retrieve data, and therefore, further discloses:
sharing the materialized view without creating a duplicate of the materialized view [Paragraph 0074 teaches there is only a single copy of the new data records stored on disk the materialized views read from, therefore, the data is not duplicated between the materialized views].


	Hinshaw further discloses:
the source table is spread across a plurality of storage devices that are accessible by multiple accounts [Paragraph 0032 teaches base table is distributed among storage units; Paragraph 0025 teaches portions of the base table are stored among the storage units; Paragraph 0036 teaches data in the system is distributed across the plurality of storage units].

As to claim 10:
	Hinshaw discloses:
	A system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising:
storing a source table associated with a provider account [Paragraph 0037 teaches data is stored on disk, as base tables; Paragraph 0025 teaches portions of the base table are stored on the storage units, where the base table is analogous to the source table; Paragraph 0069 teaches host sends the tuples to the proper destination storage units to be stored on the base tables, where the host represents the provider]; 
generating a materialized view from underlying data in the source table [Paragraph 0042 teaches creating a materialized view; Paragraph 0043 teaches the view is created from selecting specified data on the base table; Paragraph 0045 teaches materialized view is created by running a query against the base table, which will extract the proper data]; 
updating the source table by the provider account [Paragraph 0069 teaches adding new records to the base table, where the host sends the tuples to the proper destination storage units, and the new records are added to the base table, where the host represents the provider account, ; 
receiving a notification by the receiver account that the source table has been updated [Paragraph 0081 teaches host announces an update to a subset of storage units, and transmit the update information to them, therefore, receiving an announcement or notification that the source/base table has been updated].
Hinshaw does appear to expressly disclose the source table including at least one micro-partition; providing access to the materialized view to a receiver account by creating an alias object for the materialized view for use by the receiver account and restricting the receiver account from accessing the underlying data in the source table; updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; determining whether the update to the source table affects data in the materialized view; in response to determining that the update to the source table affects data in the materialized view, updating the materialized view based on the at least one new micro-partition; and providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table.
Ding discloses:
providing access to the materialized view to a receiver account [Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view]; 
restricting the receiver account from accessing the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and ;
determining whether the update to the source table affects data in the materialized view [Paragraph 0086 teaches determining if the materialized view data is affected by the base table changes and needs to be updated]; 
in response to determining that the update to the source table affects data in the materialized view, updating the materialized view [Paragraph 0021 teaches techniques are provided for updating or refreshing a materialized view; Paragraph 0086 teaches determining that the materialized view data is affected by the base table update, to perform the update; Paragraph 0087 teaches computing the delta materialized view; Paragraph 0062 teaches causing data from the materialized view affected portions to be inserted; Paragraph 0081 teaches refreshing the materialized view]; and 
providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables; Paragraph 0036 teaches the locks on the database objects have been released, and the updated materialized view is accessible for query processing, therefore, providing access to the materialized view to the accounts for query processing; Paragraph 0055 teaches outside table, which is the updated materialized view, is made accessible for query processing, which restricts the user from accessing the updated data in the base tables].

Neither Hinshaw nor Ding appear to expressly disclose provide access by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; and updating the materialized view based on the at least one new micro-partition.
	Lauer discloses:
provide access by performing the operations comprising: creating an alias object in the receiver account for the view for use by the receiver account [Paragraph 0078 teaches creating a synonym in the local schema for the object in the central database being accessed by referencing the DB link to the central database, where the object in the central database can be a materialized view, or a view; Paragraph 0081 teaches a synonym may be used to create an alias for the central table, where the synonym may be created in the schema information, therefore, in the receiver account; Paragraph 0085 teaches creating a view in the local schema that will reference a table or object in the central database by using a DB link, and a label to refer to the view, nh_elem_assoc, where the label is an alias or alternative name],
linking the alias object with a shared object in the provider account [Paragraph 0073 teaches linking tables in schema information 225 and schema information 265 in central database, by using links, and synonyms; Paragraph 0074 teaches a synonym can be created to reference the object stored in the remote or central schema, accessed using a link, therefore, associating a synonym with the object in the central schema; Paragraph 0081 teaches creating the synonym that will reference the object in the central database using the command create synonym NH_REG0 for NH_REg@CDB, therefore, linking the synonym with the shared object in the central database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, as taught by Lauer [Paragraph 0073, 0074, 0081], because the applications are directed to management of data and more specifically, database objects; creating aliases and links to access shared objects while restricting underlying base tables data enables the use of a central storage that can be shared by all the machines in the system, 
Neither Hinshaw, Ding, nor Lauer appear to expressly disclose granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; and updating the materialized view based on the at least one new micro-partition.
Lorentz discloses:
granting a role in the receiver account usage privileges to the alias object [Page 1000 teaches appropriate privileges must be granted to a user before the user can use the synonym;  
Page 1196 teaches use the GRANT statement to grant system privileges to users and roles; Page 1198 teaches when granting a privilege to a role, the database adds the privilege to the privilege domain of the role, and users who have been granted and have enabled the role can immediately exercise the privilege; Page 1201 teaches specify the schema object on which the privileges are to be granted, where the object can be one of the following types: table, view, or materialized view, synonym for any of the preceding items, in other words, granting a role privileges to use the synonym object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by granting a role in the receiver account usage privileges to the alias object, as taught by Lorentz [Pages 1000, 1196, 1198, 1201], because the applications are directed to management of data and more specifically, database objects; granting privileges to a role of the user enables the user and any other user associated with the role to access the object, thereby simplifying the assignment and maintenance of permissions amongst the users by eliminating the need to assign individual privileges to every user.

	Luping discloses:
	updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition [Paragraph 0052 teaches changes to base tables upon which the materialized view is based include insertion, updates, and deletions, such as to specific rows, sections, or partitions of the one or more base tables, therefore, including deletions of partitions of the base tables and insertions or generations of partitions to the base table]; and 
updating the materialized view based on the at least one new micro-partition [Paragraph 0051 teaches performing an update of a materialized view based on change information, therefore, including insertion of new partitions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; and updating the materialized view based on the at least one new micro-partition, as taught by Luping [Paragraph 0051, 0052], because both applications are directed to management of data and more specifically, materialized views; determining whether the update affects the materialized view, including deletions and insertions of partitions to the base table, to further refresh the materialized view accordingly, enables the data refresh to be performed in a considerably faster manner, improving data availability (See Luping Para [0092]).

	As to claim 11:
	Hinshaw further discloses:
wherein the materialized view is generated by the provider account [Paragraph 0054 teaches the host generates methods for the creation of the materialized views, therefore, the creation is performed by the provider, which is represented by the host].

As to claim 12:
	Hinshaw further discloses:
wherein the materialized view is generated by the receiver account [Paragraph 0056 teaches the storage unit will assume that just the two columns are needed, and does not need instructions on how to project them, and the storage unit generates its own set of instructions to create the materialized view, therefore, the receiver account generates the materialized view]; and 
restricting the receiver account from accessing other data stored in the source table [Paragraph 0037 teaches views provide the users access to particular data only, so the users do not access all the data in the base tables, therefore, restricting access to other data stored in the base tables].


As to claim 13:
	Hinshaw as modified by Ding further discloses:
restricting the provider account from accessing the materialized view [Ding - Paragraph 0033 teaches preventing any process from accessing the materialized views, therefore, restricting all processes and accounts, including the provider].


As to claim 14:
	Hinshaw further discloses:
the materialized view is generated by the receiver account [Paragraph 0056 teaches the storage unit will assume that just the two columns are needed, and does not need instructions on how to project them, and the storage unit generates its own set of instructions to create the materialized view, therefore, the receiver account generates the materialized view].

As to claim 15:
	Hinshaw as modified by Ding discloses providing access to the materialized view to a receiver account [Ding - Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view] as explained in the rejections above.  However, although Hinshaw does not appear to expressly disclose the provision of access to accounts or employees specifically, Hinshaw discloses the provision of materialized views by means of the creation of the views, which are further accessed to retrieve data, and therefore, further discloses:
sharing the materialized view without creating a duplicate of the materialized view [Paragraph 0074 teaches there is only a single copy of the new data records stored on disk the materialized views read from, therefore, the data is not duplicated between the materialized views].

As to claim 18:
	Hinshaw further discloses:
the source table is spread across a plurality of storage devices that are accessible by multiple accounts [Paragraph 0032 teaches base table is distributed among storage units; Paragraph 0025 teaches portions of the base table are stored among the storage units; Paragraph 0036 teaches data in the system is distributed across the plurality of storage units].

As to claim 19:
	Hinshaw discloses:
	A non-transitory computer readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to:
storing a source table associated with a provider account [Paragraph 0037 teaches data is stored on disk, as base tables; Paragraph 0025 teaches portions of the base table are stored on the storage units, where the base table is analogous to the source table; Paragraph 0069 teaches host sends the tuples to the proper destination storage units to be stored on the base tables, where the host represents the provider]; 
generating a materialized view from underlying data in the source table [Paragraph 0042 teaches creating a materialized view; Paragraph 0043 teaches the view is created from selecting specified data on the base table; Paragraph 0045 teaches materialized view is created by running a query against the base table, which will extract the proper data]; 
updating the source table by the provider account [Paragraph 0069 teaches adding new records to the base table, where the host sends the tuples to the proper destination storage units, and the new records are added to the base table, where the host represents the provider account, and inserting records is an update to the base table; Paragraph 0070 teaches when new records are inserted into the base table, the materialized views must reflect these new records as well]; 
receiving a notification by the receiver account that the source table has been updated [Paragraph 0081 teaches host announces an update to a subset of storage units, and transmit the update information to them, therefore, receiving an announcement or notification that the source/base table has been updated].
Hinshaw does appear to expressly disclose the source table including at least one micro-partition; providing access to the materialized view to a receiver account by creating an alias object for the materialized view for use by the receiver account and restricting the receiver account from accessing the underlying data in the source table; updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; determining whether the update to the source table affects data in the materialized view; in response to determining that the update to the source table affects data in the materialized view, updating the materialized view based on the at least one new micro-partition; and providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table.
Ding discloses:
providing access to the materialized view to a receiver account [Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view]; 
restricting the receiver account from accessing the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables];
determining whether the update to the source table affects data in the materialized view [Paragraph 0086 teaches determining if the materialized view data is affected by the base table changes and needs to be updated]; 
in response to determining that the update to the source table affects data in the materialized view, updating the materialized view [Paragraph 0021 teaches techniques are provided for updating or refreshing a materialized view; Paragraph 0086 teaches determining that the materialized view data is affected by the base table update, to perform the update; Paragraph 0087 teaches computing the delta materialized view; Paragraph 0062 teaches causing data from the materialized view affected portions to be inserted; Paragraph 0081 teaches refreshing the materialized view]; and 
providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables; Paragraph 0036 teaches the locks on the database objects have been released, and the updated materialized view is accessible for query processing, therefore, providing access to the materialized view to the accounts for query processing; Paragraph 0055 teaches outside table, which is the updated .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by providing access to the materialized view to a receiver account; restricting the receiver account from accessing the underlying data in the source table; determining whether the update to the source table affects data in the materialized view; in response to determining that the update to the source table affects data in the materialized view, updating the materialized view; and providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table, as taught by Ding [Paragraph 0036, 0055, 0062, 0081, 0086, 0087], because both applications are directed to management of data and more specifically, materialized views; determining whether the update affects the materialized view, and which portions it affects, to further provide access to the materialized view for query processing, enables the ability of performing the update in an out-of-place manner, which provides several advantages including avoiding fragmentation of the tables, and the data refresh is performed in a considerably faster manner, improving data availability (See Ding Paras [0090]-[0093]).
Neither Hinshaw nor Ding appear to expressly disclose provide access by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; and updating the materialized view based on the at least one new micro-partition.

	providing access by performing the operations comprising: creating an alias object in the receiver account for the view for use by the receiver account [Paragraph 0078 teaches creating a synonym in the local schema for the object in the central database being accessed by referencing the DB link to the central database, where the object in the central database can be a materialized view, or a view; Paragraph 0081 teaches a synonym may be used to create an alias for the central table, where the synonym may be created in the schema information, therefore, in the receiver account; Paragraph 0085 teaches creating a view in the local schema that will reference a table or object in the central database by using a DB link, and a label to refer to the view, nh_elem_assoc, where the label is an alias or alternative name],
linking the alias object with a shared object in the provider account [Paragraph 0073 teaches linking tables in schema information 225 and schema information 265 in central database, by using links, and synonyms; Paragraph 0074 teaches a synonym can be created to reference the object stored in the remote or central schema, accessed using a link, therefore, associating a synonym with the object in the central schema; Paragraph 0081 teaches creating the synonym that will reference the object in the central database using the command create synonym NH_REG0 for NH_REg@CDB, therefore, linking the synonym with the shared object in the central database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, as taught by Lauer [Paragraph 0073, 0074, 0081], because the applications are directed to management of data and more specifically, database objects; creating aliases and links to access shared objects while restricting underlying base 
Neither Hinshaw, Ding, nor Lauer appear to expressly disclose granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; and updating the materialized view based on the at least one new micro-partition.
Lorentz discloses:
granting a role in the receiver account usage privileges to the alias object [Page 1000 teaches appropriate privileges must be granted to a user before the user can use the synonym;  
Page 1196 teaches use the GRANT statement to grant system privileges to users and roles; Page 1198 teaches when granting a privilege to a role, the database adds the privilege to the privilege domain of the role, and users who have been granted and have enabled the role can immediately exercise the privilege; Page 1201 teaches specify the schema object on which the privileges are to be granted, where the object can be one of the following types: table, view, or materialized view, synonym for any of the preceding items, in other words, granting a role privileges to use the synonym object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by granting a role in the receiver account usage privileges to the alias object, as taught by Lorentz [Pages 1000, 1196, 1198, 1201], because the applications are directed to management of data and more specifically, database objects; granting privileges to a role of the user enables the user and any other user associated with the role to access the object, thereby 
Neither Hinshaw, Ding, Lauer, nor Lorentz appear to expressly disclose updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; and updating the materialized view based on the at least one new micro-partition.
	Luping discloses:
	updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition [Paragraph 0052 teaches changes to base tables upon which the materialized view is based include insertion, updates, and deletions, such as to specific rows, sections, or partitions of the one or more base tables, therefore, including deletions of partitions of the base tables and insertions or generations of partitions to the base table]; and 
updating the materialized view based on the at least one new micro-partition [Paragraph 0051 teaches performing an update of a materialized view based on change information, therefore, including insertion of new partitions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by updating the source table including deleting at least one micro-partition based on execution of a transaction and generating at least one new micro-partition; and updating the materialized view based on the at least one new micro-partition, as taught by Luping [Paragraph 0051, 0052], because both applications are directed to management of data and more specifically, materialized views; determining whether the update affects the materialized view, including deletions and insertions of partitions to the base table, to further refresh the materialized view accordingly, 

	As to claim 20:
	Hinshaw further discloses:
wherein the materialized view is generated by the provider account [Paragraph 0054 teaches the host generates methods for the creation of the materialized views, therefore, the creation is performed by the provider, which is represented by the host].

As to claim 21:
	Hinshaw further discloses:
wherein the materialized view is generated by the receiver account [Paragraph 0056 teaches the storage unit will assume that just the two columns are needed, and does not need instructions on how to project them, and the storage unit generates its own set of instructions to create the materialized view, therefore, the receiver account generates the materialized view]; and 
restricting the receiver account from accessing other data stored in the source table [Paragraph 0037 teaches views provide the users access to particular data only, so the users do not access all the data in the base tables, therefore, restricting access to other data stored in the base tables].

As to claim 22:
	Hinshaw as modified by Ding further discloses:
restricting the provider account from accessing the materialized view [Ding - Paragraph 0033 teaches preventing any process from accessing the materialized views, therefore, restricting all processes and accounts, including the provider].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by restricting the provider account from accessing the materialized view, as taught by Ding [Paragraph 0033], because both applications are directed to management of data and more specifically, materialized views; by restricting all processes from accessing the materialized views, including the provider, enables the processing of updates of the data, improving data availability and integrity (See Ding Paras [0090]-[0093]).

As to claim 23:
	Hinshaw further discloses:
the materialized view is generated by the receiver account [Paragraph 0056 teaches the storage unit will assume that just the two columns are needed, and does not need instructions on how to project them, and the storage unit generates its own set of instructions to create the materialized view, therefore, the receiver account generates the materialized view].


As to claim 24:
	Hinshaw as modified by Ding discloses providing access to the materialized view to a receiver account [Ding - Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view] as explained in the rejections above.  However, although Hinshaw does not appear to expressly disclose the provision of access to 
sharing the materialized view without creating a duplicate of the materialized view [Paragraph 0074 teaches there is only a single copy of the new data records stored on disk the materialized views read from, therefore, the data is not duplicated between the materialized views].

As to claim 27:
	Hinshaw further discloses:
the source table is spread across a plurality of storage devices that are accessible by multiple accounts [Paragraph 0032 teaches base table is distributed among storage units; Paragraph 0025 teaches portions of the base table are stored among the storage units; Paragraph 0036 teaches data in the system is distributed across the plurality of storage units].
Claims 8, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw et al. (U.S. Publication No. 2004/0225666) hereinafter Hinshaw, in view of Ding et al. (U.S. Publication No. 2014/0280029) hereinafter Ding, in view of Lauer et al. (U.S. Publication No. 2012/0254214) hereinafter Lauer, in view of Lorentz (Oracle® Database SQL Reference 10g Release 2) hereinafter Lorentz, and further in view of Hu et al. (U.S. Publication No. 2009/0019005) hereinafter Hu.
As to claim 8: 
Hinshaw discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose merging the materialized view with the source table to identify a discrepancy between the materialized view and the source table.
	Hu discloses:
 merging the materialized view with the source table to identify a discrepancy between the materialized view and the source table [Paragraph 0009 teaches merge function to facilitate updating a materialized view when a set of updates have been made to the base table upon which the MV is based].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by merging the materialized view with the source table to identify a discrepancy between the materialized view and the source table, as taught by Hu [Paragraph 0009], because the applications are directed to management of data and more specifically, materialized views; enabling the merge function to facilitate update of the MV, efficiency and flexibility of the system is improved.

As to claim 17: 
Hinshaw discloses all the limitations as set forth in the rejections of claim 10 above, but does not appear to expressly disclose merging the materialized view with the source table to identify a discrepancy between the materialized view and the source table.
	Hu discloses:
 merging the materialized view with the source table to identify a discrepancy between the materialized view and the source table [Paragraph 0009 teaches merge function to facilitate updating a materialized view when a set of updates have been made to the base table upon which the MV is based].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 

As to claim 26: 
Hinshaw discloses all the limitations as set forth in the rejections of claim 19 above, but does not appear to expressly disclose merging the materialized view with the source table to identify a discrepancy between the materialized view and the source table.
	Hu discloses:
 merging the materialized view with the source table to identify a discrepancy between the materialized view and the source table [Paragraph 0009 teaches merge function to facilitate updating a materialized view when a set of updates have been made to the base table upon which the MV is based].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by merging the materialized view with the source table to identify a discrepancy between the materialized view and the source table, as taught by Hu [Paragraph 0009], because the applications are directed to management of data and more specifically, materialized views; enabling the merge function to facilitate update of the MV, efficiency and flexibility of the system is improved.

Response to Arguments
	The following is in response to arguments filed on September 24, 2021.  Applicant’s arguments have been carefully and fully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169